DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on pages 5-7, that Okumura does not disclose acquiring “automatic approval”, examiner disagrees.  Paragraph 46 discloses that the portable terminal may store authentication credentials (“account information”) and authenticate “without causing the user to input account information”, which could be applied to the required login by the portable terminal in paragraph 94.  Therefore the newly amended language is taught and the previous rejection remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0002884 by Okumura et al. as applied to claim 1 
2)	Regarding claim 1, Okumura teaches an information processing apparatus (figure 1, item 70; a portable terminal) comprising: a memory that stores: user information selected by a user from among a plurality of pieces of user information registered in a web service (paragraph 35; user account information can be registered with server 100); and a user authority for a service providing system configured to provide a printing service through a network, the user authority being associated with the selected user information (paragraph 46; account information [i.e. “user information” together with the “authority”] can be stored on the portable terminal); a LAN communication unit configured to communicate with a printer (paragraphs 21 and 128; printer can communicate with information processing apparatus [i.e. portable terminal] using a variety of communication schemes including a wireless LAN scheme); and a CPU (figure 1, item 82; a CPU) configured to: transmit a registration request to the printer (figure 6; paragraph 90; terminal sends registration request to printer), the registration request requesting registration of the printer in the service providing system by using the selected user information (figure 6; printer sends registration request to the server [i.e. “service”; examiner notes that registration can include access tokens [i.e. stored “user information”] as described in paragraphs 114 and 115); acquire automatic approval confirmation information from the printer, the automatic approval confirmation information being returned from the service providing system to the printer in response to the registration request (paragraphs 93 and 94; URL [i.e. “confirmation information”] is received from the server by the printer and then sent to the terminal; paragraph 46 
	Okumura does not specifically teach the service providing system being different from the web service.
	Kondoh teaches the service providing system being different from the web service (figure 1, item 26; paragraphs 73 and 74; separate authentication apparatus for a wider printing and service providing system is disclosed).
	NOTE:  Independent authentication server could be incorporated into the networked devices of Okumura.
	Okumura and Kondoh are combinable because they are both from the printer communication field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Okumura with Kondoh to add an independent authentication server.  The motivation for doing so would have been to provide 
3)	Regarding claim 2, Okumura teaches the information processing apparatus according to Claim 1, wherein the CPU is further configured to: display a screen that prompts an input of authentication information corresponding to the selected user information in response to acquiring the automatic approval confirmation information; and transmit the authentication information that is input by the user on the screen as the certificate information, together with the selected user information, to the service providing system (figure 6; login screen is displayed and user can be authenticated).
4)	Regarding claim 3, Okumura teaches the information processing apparatus according to Claim 1, wherein the CPU is further configured to: acquire user authority transfer information corresponding to the selected user information that the service providing system issues in response to acquiring the automatic approval confirmation information; and transmit the acquired user authority transfer information as the certificate information, together with the selected user information, to the service providing system (paragraph 46; figure 6; user account information [i.e. “user authority”] is transmitted to server).

5)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0002884 by Okumura et al., and further in view of U.S. patent application publication 2015/0029535 by Kondoh et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2016/0011830 by Asakura.

	Asakura teaches the information processing apparatus according to Claim 1, further comprising:-3-Application No. 16/582,154 an NFC communication unit configured to perform NFC communication with the printer, wherein the LAN communication unit is configured to communicate with the printer using an IP address of the printer received via the NFC communication (paragraphs 82 and 128; LAN [i.e. Wi-Fi Direct] can be established utilizing a printer’s IP address sent to a portable terminal through NFC).
	Okumura and Asakura are combinable because they are both from the printer NFC communication field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Okumura with Asakura to add connecting with a printer using information obtained from an NFC communication.  The motivation for doing so would have been because WFD [i.e. “LAN”] communications are faster than NFC communications (paragraph 24).  Therefore it would have been obvious to combine Okumura with Asakura to obtain the invention of claim 4.

6)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0002884 by Okumura et al., and further in view of U.S. patent application publication 2015/0029535 by Kondoh et al. as applied to claim 1 
	Okumura teaches the information processing apparatus according to Claim 1, wherein the automatic approval confirmation information is automated_claim_url that is a URL for automatically completing the registration, and the CPU is configured to send a request including the user authority to the service providing system with the automated_claim_url as a recipient (paragraph 94; terminal receives URL used for completing registration).
Okumura does not specifically teach the CPU is configured to send an HTTP GET request.
Hirata teaches the CPU is configured to send an HTTP GET request (paragraph 76 and 77; HTTP GET request can be sent via a URL for access control information to a print server).
Okumura and Hirata are combinable because they are both from the printer server communication field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Okumura with Hirata to add HTTP GET request.  The motivation for doing so would have been “to determine whether or not to process a request accepted by the web server”.  Therefore it would have been obvious to combine Okumura with Hirata to obtain the invention of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672